DETAILED ACTION
This Office Action is in response to Applicants application filing received on December 19, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 04/13/2021, 06/09/2021, and 08/18/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for scheduling vehicles which constitutes a process (Step 1: YES).

The Examiner has identified independent method Claim 7 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1 and system Claim 14.  Claim 7 recites the limitations of (abstract concepts highlighted in italics and additional elements highlighted in bold);
gathering data on real-world conditions to generate monitored data; 
predicting future real-world conditions to generate predicted data; 
generating a master schedule for scheduling vehicle operations based on the monitored data and the predicted data; and 
operating vehicles according to the master schedule.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Scheduling vehicles recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processing” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The claim lacks and claimed computer hardware elements and therefore fails to pass the basic Alice framework.  Claim 14 also fails to include any recited computer elements.  The processor and non-transitory computer-readable storage medium storing a program to be executed by the processor in Claim 1 appears to be just software.  Claims 1 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a non-transitory computer-readable storage medium storing a program to be executed by the processor (Claim 1) no claimed computer hardware (claims 7 and 14). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims1, 7, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

ep 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2-6, 8-13, and 15-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 14 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abari et al. U.S. Publication 2019/0197798 A1 (hereafter Abari).
Regarding claim 1, Abari discloses a processor (processor 802 in computer system 800, Fig. 8); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: 
gathering data representing real-world conditions (par. 0014; The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles. The prediction of demand for autonomous vehicles may also be based on historic supply and demand data derived from data received from autonomous vehicles in the fleet and/or data received from a transportation application running on various requestor computing devices, data representing characteristics of vehicles in the fleet, location data received from vehicles in the fleet and/or other factors.); 
generating and maintaining predictive models based on the gathered data (par. 0015; a transportation management system may generate a predictive model for supply and demand for a fleet of autonomous vehicles using machine learning.); and 
generating a master schedule for a plurality of vehicles based on the gathered data and the predictive models (par. 0017, Fig. 1; At any given point in time, fleet 130 may include a pool of autonomous vehicles available to fulfill ride requests and may also include one or more autonomous vehicles that are not available to fulfill ride requests, some of which may be scheduled for and/or receiving services at a service center 120. Transportation management system 110 may include a demand model generation module configured to access historical supply and demand data, as well as information about current and/or future events that may affect demand or supply, and to generate a prediction of demand for autonomous vehicles in fleet 130 based on these inputs).

Regarding claim 5, Abari discloses wherein the program further includes instructions for updating the master schedule in real-time (par. 0068; autonomous vehicle interface 608 may be configured to send ride requests, requestor location information, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, autonomous vehicle operating instructions, autonomous vehicle data, autonomous vehicle sensor data, and/or any other relevant information to the autonomous vehicle computing device 650. In particular embodiments, autonomous vehicle computing device 650 can be an in-vehicle computing device, such as any computing device that is configured to communicate with transportation management system 610 and/or requestor computing device 630 over one or more communication networks. Receiving a ride request is a real time update of the schedule).

Regarding claim 6, Abari discloses wherein gathering the data representing real-world conditions comprises gathering data from sensors on vehicle components indicating health statuses of the vehicle components, wherein generating the master schedule comprises generating a maintenance schedule based on the health statuses of the vehicle components (par. 0031, the transportation management system may be configured to determine (e.g., based on data received from one or more other autonomous vehicles in the fleet) whether any other vehicle is due for periodic maintenance or inspection, that its battery needs to be charged, that it needs to be refueled, or that it is in need of repair. Par. 0096, Examples of data transmitted from the autonomous vehicle 740 may include, e.g., telemetry and sensor data, determinations/decisions based on such data, vehicle condition or state (e.g., battery/fuel level, tire and brake conditions, sensor condition, speed, odometer, etc.), location, navigation data, passenger inputs and any other suitable data. In particular embodiments, passengers may send data to or receive data from transportation management system 710).

Fig. 3, historic data 310, predicted future events 330, current conditions or known future events 350, actual supply and demand data 360. Pars. 0034-0040); 
predicting future real-world conditions to generate predicted data (predicted future events affecting supply /demand based on supply / demand model 330, Fig. 3); 
generating a master schedule for scheduling vehicle operations based on the monitored data and the predicted data (Fig. 2, accessing historic data 210, receive data associated with current conditions and or future events 220, generate a prediction of demand for vehicle 230, determine time for vehicle to be serviced 240, instruct vehicle to service center for scheduled service 250. Par. 0025-0032); and 
operating vehicles according to the master schedule (operating vehicles in the fleet and scheduling maintenance when needed or repairs are required par. 0043).

Regarding claim 8, Abari discloses further comprising sending the master schedule to a fleet controller, wherein the fleet controller controls the operation of the vehicles according to the master schedule (Fig. 1, Transportation management system 110 controlling vehicle fleet 130 for performing particular services for users and follow instructions 155 for maintenance at service center 120. Par. 0017-0024).

Regarding claim 9, Abari discloses wherein gathering data comprises gathering demand data, operations data, environment data, external constrains, maintenance data, and vehicle data (par. 0068, autonomous vehicle interface 608 may be configured to send ride requests, requestor location information, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, autonomous vehicle operating instructions, autonomous vehicle data, autonomous vehicle sensor data, and/or any other relevant information to the autonomous vehicle computing device 650. Par. 0076, route selection module 648 may identify one or more autonomous vehicle routes from autonomous route data stored in transportation management data store 618 to use based at least on current traffic, weather, and/or other roadway conditions. Additionally, or alternatively, route selection module 648 may be configured to select a default route for an autonomous vehicle based at least on how recently data was collected for that route.) .

Regarding claim 10, Abari discloses wherein gathering data comprises gathering data from sensors in the vehicles (par. 0068, autonomous vehicle interface 608 may be configured to send ride requests, requestor location information, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, autonomous vehicle operating instructions, autonomous vehicle data, autonomous vehicle sensor data, and/or any other relevant information to the autonomous vehicle computing device 650.).

Regarding claim 11, Abari discloses wherein predicting the future real-world conditions comprises predicting demand (par. 0082, data received from one or more service centers through application interface 612, data received from one or more autonomous vehicles through autonomous vehicle interface 608, and generate a prediction of demand for autonomous vehicles in a fleet of autonomous vehicles based on these inputs.), fleet performance (par. 0083, Predictive demand models 606 may indicate times at which demand is predicted to be high, times at which demand is predicated to be low, and the predicted duration of these periods of high and low demand. In particular embodiments, predictive demand models 606 may indicate predictions of demand along a continuum of demand levels (including any number of high, medium and/or low demand levels) for particular periods of time in the future (e.g., for each thirty-minute or sixty-minute interval over the next 24-hour period, the next week, or the next month.)), and maintenance (par. 0082, data received from service centers may include data representing service center status, capabilities, estimated times for performing particular services, and available capacity, and data received from autonomous vehicles may include vehicle status information, such as mileage or a time interval since the vehicle was last serviced, or data indicating that the vehicle is in need of fuel, a battery charge, an oil change, a car wash, or a repair to fix or replace a broken sensor or address a wear-and-tear condition.).

par. 0016, transportation management system may optimize the availability of service-ready autonomous vehicles during peak-demand periods, which allows a transportation or delivery service to meet its quality of service goals while using its resources efficiently. Goal to have a maximum number of vehicles available for peak demand times while still scheduling maintenance for vehicles), the predicted data (par. 0016, predicted periods of low demand for scheduling maintenance), user-defined constraints (par. 0066, dispatch module 646 may dispatch an autonomous vehicle to the pickup location) , and user-defined parameters (par. 0066, requestor application 635 may be configured to display, to the ride requestor, one or more available routes between the requestor's pickup location and drop-off location. The requestor may select one of the one or more available routes, causing a message indicating the selected route to be sent to transportation management system 610.).

Regarding claim 14, Abari discloses a fleet scheduler (transportation management system 110, Fig. 1), the fleet scheduler comprising: 
a monitoring layer for gathering data representing real-world conditions (Fig. 3, historic data 310, predicted future events 330, current conditions or known future events 350, actual supply and demand data 360. Pars. 0034-0040); 
a prediction layer for generating and maintaining predictive models based on the real-world conditions (predicted future events affecting supply /demand based on supply / demand model 330, Fig. 3); and 
a scheduling layer for generating a master schedule based on the real-world conditions and the predictive models (Fig. 2, accessing historic data 210, receive data associated with current conditions and or future events 220, generate a prediction of demand for vehicle 230, determine time for vehicle to be serviced 240, instruct vehicle to service center for scheduled service 250. Par. 0025-0032); and 
a fleet controller for executing the master schedule by controlling movement of the plurality of vehicles (operating vehicles in the fleet and scheduling maintenance when needed or repairs are required par. 0043).

Regarding claim 16, Abari discloses wherein the vehicles comprise sensors for detecting health of components in the vehicles (par. 0012, an autonomous vehicle may have an integrated computing system (e.g., one or more central processing units, graphical processing units, memory, and storage) for controlling various operations of the vehicle, such as driving and navigating. To that end, the computing system may process data from one or more sensor arrays. For example, an autonomous vehicle may have optical cameras for, e.g., recognizing roads and lane markings; infrared cameras for, e.g., night vision; LiDARs for, e.g., detecting 360° surroundings; RADAR for, e.g., detecting distant hazards; stereo vision for, e.g., spotting hazards such as pedestrians or tree branches; wheel sensors for, e.g., measuring velocity; ultra sound for, e.g., parking and obstacle detection; global positioning system (GPS) for, e.g., determining the vehicle's current geolocation; and/or inertial measurement units, accelerometers, gyroscopes, and/or odometer systems for movement or motion detection. Data from these systems and modules may be used by a navigation system to safely guide the autonomous vehicle, even without the aid of a human driver.) .

Regarding claim 19, Abari discloses wherein the scheduling layer updates the master schedule based on the real-world conditions and the predictive models in real-time (Fig. 3, historic data 310, predicted future events 330, current conditions or known future events 350, actual supply and demand data 360. Pars. 0034-0040).

Regarding claim 20, Abari discloses wherein the prediction layer is configured to predict demand (predicted future events affecting supply /demand based on supply / demand model 330, Fig. 3), and wherein the scheduling layer is configured to schedule the vehicles to move to staging locations based on the predicted demand (Fig 3, Fleet vehicles available 130, needs service 131, returning from service 132, scheduled for service 133, preposition at a particular location due to predicted demand 134, dispatched for service request 135, not currently in need of service 136).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. U.S. Publication 2019/0197798 A1 (hereafter Abari) in view of Speasl et al. U.S. Publication 2016/0364989 A1 (hereafter Speasl).
Regarding claim 2, Abari discloses that of claim 1 and where the schedule includes positions (par. 0018, scheduling and/or navigation instructions may include prepositioning instructions indicating locations to which autonomous vehicles in fleet 130 should be directed following the completion of any scheduled services.), route (par. 0019, autonomous vehicle 131 is shown en route to service center 120, having followed route 160b to an intermediate location, and is proceeding to service center 120 following route 160a), maintenance, and servicing of vehicles in the fleet (par. 0018, scheduling and/or navigation instructions may include prepositioning instructions indicating locations to which autonomous vehicles in fleet 130 should be directed prior to receiving maintenance services, such as locations within proximity of a service center at which vehicles wait for their turn to be serviced.).
Abari fails it disclose where the schedule includes a flight plan as the autonomous vehicle is on the ground.
Speasl discloses, in the same field of invention, the management of an unmanned aerial vehicle where the system includes various tools to store data for a UAV (par. 0131, including maintenance information (e.g.  airworthiness certificate, flight schedule, pilot logs), flight plan logs, mission logs, mission objective logs, sensor logs, current airspace operational areas, weather, restrictions, current obstacle data, stored sensor data management (e.g., viewing and editing images, video, sound, layers, change detection, annotations), navigation data (e.g., maps, architectural data, UAV-detected obstructions or adverse conditions, previous flight plan data), customer/user information, mapping tools (e.g., with layers and overlays and zoom measurements)). therefore, it would have been obvious to one 

Regarding claim 3, the combination of Abari and Speasl discloses wherein generating the master schedule comprises: establishing a mission to be completed; 
generating one or more flight plans to complete the mission; and 
selecting a preferred flight plan from the one or more flight plans (Speasl, par. 0046, The base module 105 may provide a flight plan for the UAV 100. The UAV 100 may execute the flight plan remotely, autonomously, semi-autonomously, or some combination thereof. For example, the flight plan may have an exact flight path for the UAV 100 to follow, or it may merely identify waypoints, with the UAV 100 moving autonomously between waypoints. The flight plan could also simply identify a mission without any particular points or paths defined, such as locating an object within a larger area, allowing the UAV 100 some autonomy in between.).

Regarding claim 15, the combination of Abari and Speasl discloses wherein the vehicles comprise unmanned aerial vehicles (Speasl, par. 0003; unmanned aerial vehicle (UAV) management.).

Regarding claim 17, the combination of Abari and Speasl discloses wherein the master schedule comprises schedules for positions of the vehicles (Speasl, par. 0051, meaning that the takeoff/landing surface 115 is currently in a position that ensures that the UAV 100 is not encumbered from takeoff or landing attempts.), flights of the vehicles (Speasl, par. 0053, a flight plan may purposely entail a UAV 100 flying from a first base module 105 to a second base module 105 in a different location, for example after a long flight that consumes a lot of fuel or battery power and does not leave enough for a trip back to the original base module 105.), and maintenance of the vehicles (Speasl par. 0131, onboard sensor identification certified and non certified image and 3D geolocation data output types fully integrated to UAV 100 GPS/INS/Orientation/Positional data), UAV 100 maintenance information (e.g., airworthiness certificate, flight schedule, pilot logs), flight plan logs, mission logs, mission objective logs, sensor logs, current airspace operational areas, weather, restrictions, current obstacle data, stored sensor data management (e.g., viewing and editing images, video, sound, layers, change detection, annotations), navigation data (e.g., maps, architectural data, UAV-detected obstructions or adverse conditions, previous flight plan data), customer/user information, mapping tools (e.g., with layers and overlays and zoom measurements).).

Regarding claim 18, the combination of Abari and Speasl discloses wherein the monitoring layer is configured to communicate with an unmanned aircraft system traffic management program (Abari, par. 0026; the transportation management system may receive status information from the autonomous vehicles and/or service centers or may receive notifications about current events (such as traffic accidents, road construction, or weather events) from the autonomous vehicles,).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. U.S. Publication 2019/0197798 A1 (hereafter Abari) in view of Speasl et al. U.S. Publication 2016/0364989 A1 (hereafter Speasl) in further view of Margherio et al. U.S. Patent 10,217,066 B1 (hereafter Margherio).
Regarding claim 4, the combination of Abari and Speasl discloses that of claim 3, but fails to disclose a priority when determining the schedule. 
 wherein the mission comprises a priority, wherein generating the master schedule further comprises ordering the mission according to the priority.
Margherio discloses, in the same field of invention, a method and apparatus to monitor work vehicles to generate worklist to order repair of such vehicles where the reprioritizing of the repair of the first and third work vehicles 102, 106 is based on crops being harvested and/or the owner/operator input 115, 116, 118, the servicer input 126 and/or the manufacturer input 130 assigning a higher priority level to repairing the first work vehicle 102 as compared to the third work vehicle 106 and/or the second work vehicle 104.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fleet schedule and maintenance systems as disclosed by Abari and Speasl with the prioritization of repair as taught by Magherio for repairing or performing maintenance on the vehicle most in need based on a machine health score as using a known technique with a known device for improvement would yield a predictable result (KSR rational D).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. U.S. Publication 2019/0197798 A1 (hereafter Abari) in view of Speasl et al. U.S. Publication 2016/0364989 A1 (hereafter Speasl) in further Coughran et al. U.S. Patent 10,956,855 B2 (hereafter Coughran).
Regarding claim 13, Abari discloses that of claim 12 but fails to teach were the algorithm includes moves from nonrandom (deterministic) to random (stochastic) models.
Coughran discloses, in the same field of invention, a multi-location scheduling, routing, and task management system wherein the system orders the tasks, for example, in an optimal sequence of the tasks using deterministic and stochastic approaches (col. 27, lines 43-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fleet management systems as taught by Abari and Speasl with the optimization as disclosed by Coughran for recommending optimal routing of transportation agents. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to fleet management systems and methods.
U.S. Publication 20210086647 A1 Real time electric vehicle fleet management
U.S. Publication 2020/0394928 A1 Apparatus and method for guiding unmanned aerial vehicles
U.S. Publication 2019/0235488 A1 Autonomous long range aerial vehicles and fleet management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 22, 2021